Appeal from a decision of the Workers’ Compensation Board, filed November 29, 1978. By a decision dated October 28, 1977, claimant was awarded compensation by a referee and appellant attorney was allowed a fee of $500. An additional fee of $1,500 was sought by claimant’s attorney, but the board found that appellant had been adequately compensated for services rendered. The sole issue on this appeal concerns the amount of the fee allowed to claimant’s attorney. Pursuant to section 24 of the Workers’ Compensation Law, the board has the power of approval of attorneys’ fees and its determination in this regard will not be disturbed unless the fee fixed is so low or shocking as to be arbitrary, capricious or unreasonable as a matter of law (Matter of Walsh v Sucrest Corp., 37 AD2d 321, 323, affd 31 NY2d 751; Matter of Baranowski v Endicott Johnson Corp., 28 AD2d 780). Upon examination of the record on this appeal, we find no such reason to disturb the board’s determination regarding attorney’s fees and, therefore, the decision must be affirmed. Decision affirmed, with costs to the Workers’ Compensation Board against appellant. Greenblott, J. P., Sweeney, Staley, Jr., Main and Herlihy, JJ., concur.